Citation Nr: 1515337	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-23 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than September 10, 2010, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than September 10, 2010, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant had active military service in the United States Marine Corps from November 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that action, the RO granted service connection for bilateral hearing loss and tinnitus, and assigned an effective date of September 10, 2010.

In July 2013, the Veteran testified at a Board hearing at the RO.  A transcript has been included in the claims folder for review.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the Board clarified the issues on appeal, inquired as to when the appellant initially began experiencing symptoms produced by the disorders, and asked when the appellant submitted his claim for service-connected benefits.  The appellant was offered an opportunity to ask the Board questions regarding his claim.  Neither the appellant nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.  




FINDINGS OF FACT

1.  The appellant originally submitted a claim of entitlement to service connection for bilateral hearing loss and tinnitus in June 1998.  

2.  The RO initially denied the appellant's claim for both disorders in a February 1999 rating decision.  

3.  The appellant did not appeal the February 1999 rating decision.  

4.  Service connection was also denied in December 1999 and August 2001.  In each instance, the appellant did not appeal the decision and it became final.  

5.  On September 10, 2010, the RO received a request to reopen his claim of service connection for bilateral hearing loss and tinnitus.  

6.  In a June 2011 rating decision, the RO reopened the appellant's claim, granted service connection for bilateral hearing loss and tinnitus, and assigned compensable evaluations for both disorders.  The effective date was determined to be September 10, 2010.  


CONCLUSION OF LAW

An effective date earlier than September 10, 2010, for the granting of service connection for bilateral hearing loss and tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that an effective date in November 1971 should be assigned for the award of service connection for bilateral hearing loss and tinnitus.  He believes that because the conditions have been determined to be the result of his service, the effective date of the grant of benefits should be the day after he ended his enlistment, or November 6, 1971.

Generally, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  "Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).

The effective date for a grant of service connection on the basis of the receipt of new and material evidence-other than service department records-following a final prior disallowance, is the date of receipt of the application to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2014). 

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

As noted, the appellant was released from active duty in the US Marine Corps in November 1971.  The record does not show that he filed for VA compensation benefits for bilateral hearing loss and/or tinnitus within one year of his discharge from service.  Instead, the record reveals that the appellant did not file for VA compensation benefits for either disorder until June 1998.  This was over 26 years after he was discharged from service.

Following his application for benefits, the RO denied service connection for bilateral hearing loss and tinnitus in February 1999.  After receiving notification of the denial, the appellant did not file a notice of disagreement.  As a result the decision became final.  

Service connection was also denied in December 1999 and August 2001.  The appellant did not appeal those decisions, and they became final.  On September 10, 2010, the RO received a request to reopen the claims of service connection for bilateral hearing loss and tinnitus.  The RO concluded that the evidence supported the appellant's claim for benefits, and service connection was granted for bilateral hearing loss and tinnitus in a June 27, 2011 rating decision.  Disability ratings were awarded for each disorder and an effective date of September 10, 2010, was assigned.  

Initially, it is noted that the appellant has not alleged clear and unmistakable error in the RO's rating action of February 1999, December 1999 or August 2001 rating decisions.  Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C.A. § 5110(a) (West 2014), only a request for revision premised on clear and unmistakable error could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.").

In this instance, the appellant has not claimed clear and unmistakable error.  Thus, the assigned effective date was the date of the claim to reopen-September 10, 2010.  The appeal is, therefore, denied.  38 C.F.R. § 3.400 (2014).  Accordingly, assignment of an effective date earlier than September 10, 2010, is not warranted. 





	(CONTINUED ON NEXT PAGE)


ORDER

The appeal for the assignment of an effective date earlier than September 10, 2010, for the grant of service connection for bilateral hearing loss and tinnitus is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


